DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 10/19/2021 have been considered. Regarding the objections to the specification, it is customary to recite both the application number and the patent number of parent applications. If applicant chooses not to correct this during prosecution, the examiner can add the patent number upon allowance if needed. Arguments regarding the rejections under 35 U.S.C. 112, second paragraph, are not persuasive since several 112 issues have been added to the claims in the amendments. Applicant’s arguments regarding rejections under 35 U.S.C. 103(a) have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 16, 26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the processing circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the first implant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first information relating to the first component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites that the first information is “indicative of a position of the trackable probe” and not the first component.
Claim 16 recites the limitation "the second information relating to the bone" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites second information relating to the correspondence point.
Claim 28 recites the limitation "the first component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the first feature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the first component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the positioning of the first component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the first information relating to the first component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the second information relating to the bone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 7, 9, and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DiGioia, III et al. 6,205,411 (hereafter referred to as DiGioia).
Regarding claims 1 and 28 (note: claim 28 has numerous 112, second paragraph, issues but is examined as best understood and in line with the computing device of claim 1), DiGioia discloses a system for implanting a prosthetic device comprising a trackable probe 98 (fig.3; col.11, ll.41-50 discloses tool 98 has target 34 attached and is used to track component 70 therefore this tool may be considered a trackable probe as claimed), a first component 70 of the prosthetic device configured to be disposed in an actual joint (a hip joint) and including a first feature (a surface which contacts the tool) configured to be contacted by the trackable probe to provide information representative of a positioning of the first component (col.11, ll.41-45 discloses the tool is used to determine the position of the component), and a computing device 20 configured to determine, a desired geometric relationship between the first component and a bone (col.7, ll.46-63 and col.10, ll.19-31 disclose biomechanical testing simulation to determine a preferred/desired implant position), identify a correspondence point on the bone (col.8, l.13-col.9, l.30 and col.11, ll.26-39 disclose various methods of identifying points on the bone), determine an actual relationship between the first component and the bone based on first information indicative of a position of the trackable probe while the trackable probe contacts the first feature after the first component is implanted in an actual joint comprising the bone and second information relating to the correspondence point on the bone, and provide guidance for an adjustment to the positioning of the first component in the actual joint to achieve the desired geometric relationship (col.11, ll.52-58). Col.11, ll. 52-58 discloses the computer provides guidance in the placement of the component by displaying real-time position of the tracking of the component, which is 
Regarding claim 2, the first feature is an interface for an instrument as discloses in col.11, ll.41-50 and fig.3.
Regarding claim 3, the actual relationship indicates the position and orientation of the first component relative to the bone as discussed in col.11, ll.52-58.
Regarding claim 7, the first component may be at least an acetabular cup 70 which is an implant.
Regarding claim 9, see col.7, ll.1-18, col.9, ll.59-67, and figs.6-7e which disclose a virtual representation of the first component model and a three-dimensional model of the bone.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia. DiGioia discloses the invention substantially as claimed and as discussed above. The specific system of DiGioia discussed above relates to an embodiment of DiGioia related to an acetabular cup of a hip prosthesis, therefore the first component is an acetabular cup and not a femoral condyle component or a patello-femoral component. However, DiGioia discloses the apparatuses of the invention may be used in total knee replacement (col.12, ll. 52-60) which requires a femoral condyle component. Therefore it would have been obvious to select a femoral condyle component as the first component of the system of DiGioia in order to perform a total knee replacement under computer guidance to achieve optimal position and orientation.
Claims 4, 5, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia as applied to claims 1 and 28 above, and further in view of Otto et al. 2004/0243244 (hereafter referred to as Otto). DiGioia discloses the invention substantially as claimed and as discussed above but does not disclose that the computing device is configured to predict implant performance by performing a simulation with a virtual representation of the first component in the desired geometric relationship, wherein the simulation simulates a force that would be applied to the first component during in vivo functional activities or wherein the computing device is further configured to propose a modification of the desired geometric relationship based on the predicted performance.
Otto teaches a surgical planning system, in the same field of endeavor, wherein the computing device of the system is configured to predict implant performance by performing a simulation with a virtual representation of a first component in a desired geometric relationship, wherein the simulation simulates a force that would be applied to the first component during in vivo functional activities and discloses the computing device is further configured to propose a modification of the desired geometric relationship based on the predicted performance (pars.35-37, 76, 116, and 117) for the purpose of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computing device of DiGioia and add the computing capability of Otto wherein the computing device is configured to predict implant performance by performing a simulation with a virtual representation of the first component in the desired geometric relationship, wherein the simulation simulates a force that would be applied to the first component during in vivo functional activities and propose a modification of the desired geometric relationship based on the predicted performance in order to select the best component and component position for a particular patient based on a more realistic joint environment. It would also have been obvious to add simulating the forces that would be applied to the first component during in vivo functional activities as taught by Otto to DiGioia’s kinematic computational simulation in order to provide a more realistic simulation that not only accounts for the kinematics of the joint but the kinetics as well.
Claims 6 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia as applied to claim 1 above, and further in view of Sati et al. 2005/0203384 (hereafter referred to as Sati). DiGioia discloses the invention substantially as claimed and as discussed above and further discloses a femoral component 78 as a second component of the prosthetic device (col.9, ll.51-58). However, DiGioia does not specifically disclose that a processing circuit is further configured to obtain third information about a second component of the prosthetic device and determine a relationship between the first component and the second component based on the first information and the third information, wherein the computing device is further configured to compare the relationship between the first component and the second component to a desired relationship between the first component and the second component, and provide guidance for adjusting at least one of the first component and the second component to achieve the desired relationship.

It would have been obvious to one of ordinary skill in the art at the time of the invention to track and analyze both of the acetabular and femoral components of DiGioia by assessing and modifying the relationship between the components as taught by Sati in order to calculate potential impingement prior to the final implantation of the second component (femoral component) and to adjust the femoral anteversion as needed to avoid impingement and achieve optimal positioning for optimal performance. The computing device of DiGioia in view of Sati provides guidance during implantation by tracking and analyzing the real-time relationship of the components as they compare to the desired relationship.
Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia as applied to claim 1 above, and further in view of Carson et al. 2003/0069591 (hereafter referred to as Carson). DiGioia discloses the invention substantially as claimed and as discussed above but does not disclose that the computing device is further configured to determine a condition of soft tissue based on the first information and the second information.
Carson teaches a computer-assisted surgical system, in the same field of endeavor, wherein a system comprising a computing device determines the condition of soft tissue in the joint based on information (the position/location) acquired about a first implant and a bone for the purpose of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computing device of DiGioia to be configured to determine a condition of soft tissue in the joint based on the first information relating to the first component and the second information relating to the bone as taught by Carson in order to aid the surgeon in achieving correct balancing, alignment, and stability of the joint.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia in view of Otto as applied to claim 29 above, and further in view of Carson. DiGioia in view of Otto discloses the invention substantially as claimed and as discussed above but does not disclose that the computing device is further configured to determine a condition of soft tissue based on the first information and the second information.
Carson teaches a computer-assisted surgical system, in the same field of endeavor, wherein a system comprising a computing device determines the condition of soft tissue in the joint based on information (the position/location) acquired about a first implant and a bone for the purpose of providing information to the surgeon in order to obtain correct balancing, alignment, and stability of the joint (par.104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computing device of DiGioia in view of Otto to be configured to determine a condition of soft tissue in the joint based on the first information relating to the first component and the second information relating to the bone as taught by Carson in order to aid the surgeon in achieving correct balancing, alignment, and stability of the joint.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774